      Case 4:18-cv-01044-HSG Document 144 Filed 04/16/19 Page 1 of 8



 1 Ann McFarland Draper (Bar No. 065669)
   courts@draperlaw.net
 2 Draper Law Offices
   75 Broadway, Suite 202
 3 San Francisco, California 94111
   Telephone:     (415) 989-5620
 4
   QUINN EMANUEL URQUHART & SULLIVAN, LLP
 5 Kevin P.B. Johnson (Bar No. 177129)
   kevinjohnson@quinnemanuel.com
 6 Andrea Pallios Roberts (Bar No. 228128)
   andreaproberts@quinnemanuel.com
 7 555 Twin Dolphin Drive, 5th Floor
   Redwood Shores, California 94065-2139
 8 Telephone:    (650) 801-5000
   Facsimile:    (650) 801-5100
 9
   Ed DeFranco (Bar No. 165596)
10 eddefranco@quinnemanuel.com
   51 Madison Avenue, 22nd Floor
11 New York, NY 10010
   Telephone:    (212) 849-7000
12 Facsimile:    (212) 849-7100

13 John E. Nathan (Pro Hac Vice)
   jnathan155@yahoo.com
14 John E. Nathan LLC
   1175 Park Avenue
15 New York, NY 10128
   Telephone:     (917) 960-1667
16
   Attorneys for Defendants and Cross-Complainants
17
                              UNITED STATES DISTRICT COURT
18
               NORTHERN DISTRICT OF CALIFORNIA, OAKLAND DIVISION
19

20
   TECHSHOP, INC., a California corporation,    CASE NO. 4:18-CV-01044-HSG (JCS)
21 DORIS A. KLEIN, in her capacity as Chapter
   7 trustee for TECHSHOP, INC.,                DEFENDANTS AND
22                                              COUNTERCLAIMANTS’ OPPOSITION
                   Plaintiff,                   TO TECHSHOP’S DAUBERT MOTION
23
           vs.
24                                              Hearing Date: April 30, 2019
   DAN RASURE, et al.,                          Pre-Trial Conference: April 30, 2019 3:00 p.m.
25                                              Trial: June 3, 2019, 8:30 a.m.
                   Defendants.                  Judge: Hon. Haywood S. Gilliam, Jr.
26

27 AND RELATED COUNTERCLAIMS

28

                                                            Case No. 4:18-CV-01044-HSG (JCS)
             DEFENDANTS AND COUNTERCLAIMANTS’ OPPOSITION TO TECHSHOP’S DAUBERT MOTION
       Case 4:18-cv-01044-HSG Document 144 Filed 04/16/19 Page 2 of 8



 1                                          INTRODUCTION
 2          Plaintiff’s Daubert Motion to exclude the testimony of Jeremiah Johnson and Mark

 3 Bünger is founded wholly upon mischaracterizations and misunderstandings of both the facts and

 4 the law. There are no valid grounds for excluding the testimony of either witnesses, and

 5 Plaintiff’s motion should be denied. In particular, as Defendants previously informed Plaintiff,

 6 Mr. Johnson is the CFO of TheShop.Build and will not be offering expert testimony in this case.

 7 Defendants specifically stated that he was “not engaged or employed by any Defendant to testify”

 8 in this action. And, it is well-settled law that the testimony that Mr. Johnson will offer—

 9 information regarding the finances and projected profits for TheShop.Build—is within the realm

10 of lay witness fact testimony.

11          Plaintiff’s attempt to exclude Mr. Bünger’s opinions both in his opening and rebuttal is

12 similarly misguided. Contrary to Plaintiff’s arguments, Mr. Bünger’s opinions regarding

13 TechShop’s negative brand value prior to Defendants’ use of the name TechShop 2.0, and the lack

14 of confusion between TechShop and TechShop 2.0, are plainly relevant as they are probative of

15 likelihood of confusion and damages. And, his rebuttal report is relevant because it directly rebuts

16 one of Plaintiff’s expert’s damages theories—lost licensing revenue. Mr. Bünger’s opinions are

17 also reliable given that they are grounded in his practical knowledge and deep experience in

18 market research and makerspaces. Accordingly, Plaintiff’s Motion should also be denied.

19                              STATEMENT OF RELEVANT FACTS
20          On November 19, 2018, Defendants disclosed their potential expert witnesses: Jeremiah

21 Johnson and Mark Bünger. (Dkt. 126-2, ¶¶ 1-2.)

22          Jeremiah Johnson. Defendants’ disclosure of Mr. Johnson stated that Mr. Johnson was
23 “not engaged or employed by any Defendant to testify,” and that Mr. Johnson “is employed with

24 Defendants[.]” (Id., ¶ 2.) Defendants’ disclosure further stated that Mr. Johnson “maintains the

25 financial books and records for Defendant entities and participates in the preparation of financial

26 projections.” (Id.) Pursuant to Fed. R. Civ. P. 26(a)(2)(C), Mr. Johnson did not prepare a report

27 on his opinions. Subsequently, when the parties met and conferred about Plaintiff’s planned

28 Daubert motion, Defendants made clear that Mr. Johnson was only disclosed as an expert witness

                                            -1-               Case No. 4:18-CV-01044-HSG (JCS)
               DEFENDANTS AND COUNTERCLAIMANTS’ OPPOSITION TO TECHSHOP’S DAUBERT MOTION
        Case 4:18-cv-01044-HSG Document 144 Filed 04/16/19 Page 3 of 8



 1 out of an abundance of caution because of his knowledge of the accounting practices utilized in

 2 preparing Defendants’ books. Mr. Johnson is CFO for TheShop.Build and the TheShop.Build San

 3 Franicso LLC and prepared financial documentation Defendants produced in the litigation. Mr.

 4 Johnson will provide fact testimony regarding that documentation and whether Defendants have

 5 earned profits. He will not be called as an expert.

 6          Mark Bünger. Mr. Bünger obtained a Bachelor’s degree in International Market Research
 7 from the University of Texas, Austin, and has worked in market research and corporate technology

 8 strategy for over twenty-five years. (Dkt. 126-3, at 1.) Mr. Bünger has advised dozens of Fortune

 9 500 companies and their international equivalents on the maker movement and makerspaces and

10 has published extensively in this area, has participated in numerous events regarding the same, and

11 has been invited to be an expert at the Making to Micro-Manufacturing workshop sponsored by

12 the U.S. National Science Foundation. (Id., at 19, Curriculum Vitae.) Defendants served Mr.

13 Bünger’s opening report on November 19, 2018. He opined that (1) as of November 2017, when

14 Plaintiff closed its doors, the TechShop brand held negative value, and (2) there was no possibility

15 of confusion as to the separate origins of TechShop and TechShop 2.0, and he set forth the bases

16 for his opinions. (Id., at 1.) Plaintiff’s economic expert, Dr. Matolo, served an opening damages

17 report, which opined, in part, that Plaintiff suffered damages from Defendants’ alleged

18 infringement in the form of lost licensing revenue. (Dkt. 123-3, at 6.) Defendants then served a

19 rebuttal report from Mr. Bünger, which rebutted Dr. Matolo’s analysis regarding lost licensing

20 revenue, and set forth the bases for those opinions. (Dkt. 126-4.) Plaintiff never sought to depose

21 Mr. Bünger, and now for the first time, challenges his expert opinions under Daubert.

22                                            ARGUMENT
23 I.       MR. JOHNSON WILL OFFER LAY WITNESS FACT TESTIMONY.

24          This Court should deny Plaintiff’s Motion as to Mr. Johnson because it rests upon two
25 mistaken premises: (1) that Mr. Johnson will offer expert opinion testimony, and (2) that Mr.

26 Johnson “is being retained or specially employed to provide his ‘expert’ testimony in this case.”

27 (Dkt. 126, at 4-5.) Neither is correct.

28          First, Mr. Johnson will not offer expert opinion testimony. Mr. Johnson is the Chief

                                            -2-               Case No. 4:18-CV-01044-HSG (JCS)
               DEFENDANTS AND COUNTERCLAIMANTS’ OPPOSITION TO TECHSHOP’S DAUBERT MOTION
       Case 4:18-cv-01044-HSG Document 144 Filed 04/16/19 Page 4 of 8



 1 Financial Officer for TheShop.Build and TheShop.Build San Fran, and as Plaintiff readily

 2 acknowledges, Mr. Johnson “prepared financial projections of revenues, profits, etc. for

 3 [TheShop.Build].” (Id., at 2.) Numerous courts permit the “officer of a business to testify to the

 4 value or projected profits of the business, without the necessity of qualifying the witness as an

 5 accountant, appraiser, or similar expert.” Fed. R. Evid. 701, Adv. Comm. Notes (emphasis

 6 added) (citing Lightning Lube, Inc. v. Witco Corp. 4 F.3d 1153 (3d Cir. 1993)); Name Intelligence,

 7 Inc. v. McKinnon, No. 2:10-CV-01202-RCJ, 2013 WL 3930473, at *4 (D. Nev. July 28, 2013)

 8 (overruling magistrate judge’s order excluding witness who was untimely and insufficiently

 9 disclosed in expert disclosure statement because the witness “need not be qualified as an expert to

10 testify as to his accounting calculations on behalf of [p]laintiff”); Pet Food Exp. Ltd. v. Royal

11 Canin USA, Inc., No. C–09–1483 EMC, 2011 WL 6140874, at *11–12 (N.D. Cal. Dec. 8, 2011)

12 (“business owners are qualified to testify about their companies’ projected profits or losses due to

13 their ‘particularized knowledge … by virtue of [their] position in the business.’”) (citing cases);

14 Crews v. Domino's Pizza Corp., No. CV 08–3703 GAF (VBKx), 2010 WL 11508359, at *6–7

15 (C.D. Cal. Mar. 5, 2010) (denying motion to exclude lay witness testimony where defendant

16 sought to preclude testimony regarding “causation, calculation of damages and other accounting

17 principles” because the “gathering of data from [d]efendant’s records, the compilation and

18 summarization of that data, and the computation of lost pay from those records is essentially an

19 organizational and arithmetic exercise that would be within the competence of a reasonably

20 intelligent lay person.”). Accordingly, Plaintiff’s arguments that Defendants did not provide the

21 disclosures required of an expert witness are meritless. See Ivera Med. Corp. v. Hospira, Inc.,

22 No.: 14-cv-1345-H-RBB, 2015 WL 11529819, at *2–3 (S.D. Cal. July 21, 2015) (noting that fact

23 witnesses such as the party’s former CFO could offer evidence regarding the party’s lost profits

24 given that “the question of lost profits is a factual dispute for the jury not requiring expert

25 testimony”).1

26
        1
27     Plaintiff takes issue with the statement that Mr. Johnson will testify regarding whether
   Defendants profited from the alleged infringement. To clarify, Mr. Johnson will testify as to
28 whether Defendants have earned any profits. He will not opine on whether any profits (there are
   none) resulted from the alleged infringement.
                                            -3-               Case No. 4:18-CV-01044-HSG (JCS)
               DEFENDANTS AND COUNTERCLAIMANTS’ OPPOSITION TO TECHSHOP’S DAUBERT MOTION
         Case 4:18-cv-01044-HSG Document 144 Filed 04/16/19 Page 5 of 8



 1          Second, Mr. Johnson is not being retained or specially employed to provide expert

 2 testimony in this case. Indeed, Mr. Johnson is the CFO of TheShop.Build and TheShop.Build San

 3 Fran, and neither his employment nor his compensation is contingent upon his testifying in this

 4 case. To be clear, Mr. Johnson does not have any engagement agreement with TheShop.Build or

 5 TheShop.Build San Fran whereupon Mr. Johnson will receive compensation for providing

 6 testimony in this case. As Mr. Johnson will not be testifying as an expert witness, Defendants

 7 were not required to submit a report from Mr. Johnson under the Federal Rules of Civil Procedure,

 8 and Plaintiff offers no basis for precluding Mr. Johnson from offering lay witness fact testimony.

 9 Accordingly, Plaintiff’s Motion as it pertains to Mr. Johnson should be denied.

10 II.      MR. BÜNGER SHOULD NOT BE PRECLUDED FROM OFFERING HIS EXPERT
            OPINIONS.
11
            A.       Mr. Bünger’s Opinions in His Opening Report Are Both Relevant and
12                   Reliable.
13
            Plaintiff contends that Mr. Bünger’s opinions in his opening report should be excluded
14
     because they are either irrelevant and/or unreliable. (Dkt. 126, at 6-7.) Plaintiff tellingly cites no
15
     case in support of its claims, and each of its claims should be rejected.
16
            Plaintiff first asserts that Mr. Bünger’s opinions regarding “brand value/sentiment” and
17
     “brand equity” are “utterly irrelevant.” (Id., at 6.) Plaintiff is wrong. This Court has recognized
18
     that relevance in relation to expert witness testimony “simply requires that the [testimony]
19
     logically advance a material aspect of the party’s case.” Racies v. Quincy Bioscience, LLC, Case
20
     No. 15-cv-00292-HSG, 2016 WL 5725079, at *3 (N.D. Cal. Sept. 30, 2016) (citations omitted);
21
     see also Fed. R. Evid. 401 (definition of relevant evidence). Here, Plaintiff alleges in its First
22
     Amended Complaint that Defendants caused it to suffer damages that include the “diminution in
23
     the value of and goodwill associated with” the name TECHSHOP. (Dkt. 45, ¶¶ 36, 40, 44.) Mr.
24
     Bünger’s opinions are plainly relevant as they demonstrate that TechShop’s brand had “negative
25
     value” before any purported infringement, and thus Plaintiff did not suffer damages from the
26
     alleged infringement. (Dkt. 126-3, at 4-8.)
27
            Plaintiff next contends that Mr. Bünger’s opinions regarding “brand equity” are irrelevant
28
     because the purported issue before the jury will be “was TechShop damaged by the unauthorized

                                              -4-               Case No. 4:18-CV-01044-HSG (JCS)
                 DEFENDANTS AND COUNTERCLAIMANTS’ OPPOSITION TO TECHSHOP’S DAUBERT MOTION
       Case 4:18-cv-01044-HSG Document 144 Filed 04/16/19 Page 6 of 8



 1 use and, if so, how much?” (Dkt. 126, at 6.) Mr. Bünger’s opinions, however, are directly

 2 relevant to the question of determining whether Plaintiff was damaged by the alleged infringement

 3 and, if so, how much. His opinions regarding “brand equity” are probative of the fact that

 4 TechShop had negative brand value prior to any alleged infringement and therefore demonstrate

 5 that Plaintiff was not damaged by the alleged infringement.

 6          Plaintiff finally claims that Mr. Bünger’s opinions regarding the “likelihood of confusion”

 7 are not expert testimony because he is “incompetent [] and his testimony would not be helpful to

 8 the jury.” (Id., at 7.) This Court has established that “[u]nder the reliability requirement, the

 9 expert testimony must have a reliable basis in the knowledge and experience of the relevant

10 discipline” and “[w]hen evaluating specialized or technical expert opinion testimony, the relevant

11 reliability concerns may focus upon personal knowledge or experience.” Schneider v. Chipotle

12 Mexican Grill, Inc., 328 F.R.D. 520, 542 (N.D. Cal. 2018) (citations and quotations omitted). As

13 summarized supra, p. 2, Mr. Bünger has the requisite personal knowledge and experience to

14 provide his expert opinion regarding whether Defendants used TechShop 2.0 in manner that was

15 likely to cause confusion among potential customers between TechShop 2.0 and Plaintiff. See

16 USA v. Lucero, Case No. 16-cr-00107-HSG-1, 2018 WL 466503, at *3 (N.D. Cal. Jan. 18, 2018)

17 (denying Daubert motion where expert’s “historical perspective” could aid the jury).

18          Accordingly, Mr. Bünger’s opinions in his opening report are both relevant and reliable,

19 and Plaintiff’s Motion as it pertains to the same should be denied.

20          B.       Mr. Bünger’s Opinions in His Rebuttal Report Should Not Be Excluded.

21          Plaintiff also seeks to exclude the opinions in Mr. Bünger’s rebuttal report. Again,
22 Plaintiff’s arguments should be rejected.

23          First, Mr. Bünger’s rebuttal report was timely served on December 3, 2018. (Dkt. 126, at
24 7; Dkt. 37 (setting rebuttal report deadline for December 3, 2018).) Plaintiff contends that the

25 report was tardy because it is not a “rebuttal” report. Plaintiff seeks to exclude opinions as to

26 validity of the TECHSHOP service marks because Defendants bear the burden of proof on that

27 issue. Mr. Bünger, however, did not offer an opinion on validity. As Plaintiff admits, Mr.

28 Bünger’s rebuttal report rebuts Dr. Matolo’s report on damages. (Dkt. 126, at 7.) Dr. Matolo

                                              -5-               Case No. 4:18-CV-01044-HSG (JCS)
                 DEFENDANTS AND COUNTERCLAIMANTS’ OPPOSITION TO TECHSHOP’S DAUBERT MOTION
       Case 4:18-cv-01044-HSG Document 144 Filed 04/16/19 Page 7 of 8



 1 opined that Plaintiff was damaged by Defendants’ alleged infringement because it lost licensing

 2 revenue. (Dkt. 123-3, at 3.) Mr. Bünger rebuts that theory by offering his opinions as to why the

 3 licenses Dr. Matolo relied upon are not a sound basis for calculating damages here. (Dkt. 126-4,

 4 at 5-7.) And, Mr. Bünger sets forth the bases for his opinion on that issue, which include

 5 discussion of the maker and makerspace industry. (Id., at 1-5.) Given that his rebuttal report

 6 directly rebuts one of the theories in Dr. Matolo’s damages report, Mr. Bünger’s rebuttal report

 7 was timely.

 8          Second, as discussed supra, Mr. Bünger’s opinions are grounded in his extensive personal

 9 knowledge and experience with well over twenty-five years of experience working in market

10 research and corporate technology, and as a nationally recognized expert in the makerspace.

11 Moreover, Mr. Bünger’s experience includes valuing brands, and consulting for licensing terms

12 and pricing for intellectual property. (Dkt. 126-4, at 1.) With respect to statements 2-7 in

13 Plaintiff’s Motion (Dkt. 126, at 3-4), Mr. Bünger’s statements are based upon his deep expertise in

14 this industry; they are not mere speculation. With respect to statements 8-11 in Plaintiff’s Motion

15 (id., at 4), Plaintiff argues that Mr. Bünger has not established expertise in that area. But, in

16 addition to having experience valuing brands, consulting for licensing terms and pricing for

17 intellectual property, Mr. Bünger’s opinions are based on his expertise in this industry. His

18 analysis of why Dr. Matolo is wrong—and specifically why the license agreements he relies upon

19 are not probative of Plaintiff’s alleged damages—relies extensively on his deep knowledge and

20 expertise regarding this industry. Mr. Bünger’s opinions are thereby sufficiently grounded in

21 expertise, and are accordingly reliable. Schneider, 328 F.R.D. at 542.

22          Lastly, Mr. Bünger’s opinions in his rebuttal report are relevant, and will assist the jury.

23 Mr. Bünger’s opinions logically advance a material aspect in this case as they serve to rebut

24 Plaintiff’s expert’s damages theories, and accordingly will aid the jury in assessing such damages

25 theories. Racies, 2016 WL 5725079, at *3; USA v. Lucero, 2018 WL 466503, at *3. Accordingly,

26 Plaintiff’s Motion as it pertains to Mr. Bünger’s opinions in his rebuttal report should be denied.

27                                             CONCLUSION
28          For the foregoing reasons, Defendants respectfully request that the Court deny Plaintiff’s

                                            -6-               Case No. 4:18-CV-01044-HSG (JCS)
               DEFENDANTS AND COUNTERCLAIMANTS’ OPPOSITION TO TECHSHOP’S DAUBERT MOTION
      Case 4:18-cv-01044-HSG Document 144 Filed 04/16/19 Page 8 of 8



 1 Daubert Motion.

 2 DATED: April 16, 2019

 3                                        By          /s/ Andrea Pallios Roberts
 4                                             Ann McFarland Draper (Bar No. 065669)
                                               courts@draperlaw.net
 5                                             Draper Law Offices
                                               75 Broadway, Suite 202
 6                                             San Francisco, California 94111
                                               Telephone: (415) 989-5620
 7
                                               QUINN EMANUEL URQUHART &
 8                                             SULLIVAN, LLP
                                               Kevin P.B. Johnson (Bar No. 177129)
 9                                             kevinjohnson@quinnemanuel.com
                                               Andrea Pallios Roberts (Bar No. 228128)
10                                             andreaproberts@quinnemanuel.com
                                               555 Twin Dolphin Drive, 5th Floor
11                                             Redwood Shores, California 94065-2139
                                               Telephone:    (650) 801-5000
12                                             Facsimile:    (650) 801-5100

13                                             Ed DeFranco (Bar No. 165596)
                                               eddefranco@quinnemanuel.com
14                                             51 Madison Avenue, 22nd Floor
                                               New York, NY 10010
15                                             Telephone:   (212) 849-7000
                                               Facsimile:   (212) 849-7100
16
                                               John E. Nathan (Pro Hac Vice)
17                                             jnathan155@yahoo.com
                                               John E. Nathan LLC
18                                             1175 Park Avenue
                                               New York, NY 10128
19                                             Telephone:    (917) 960-1667
20                                             Attorneys for Defendants and Counterclaimants
21

22

23

24

25

26

27

28

                                         -7-               Case No. 4:18-CV-01044-HSG (JCS)
            DEFENDANTS AND COUNTERCLAIMANTS’ OPPOSITION TO TECHSHOP’S DAUBERT MOTION
